Case 3:21-cv-00176-RFB-CLB Document 108-4 Filed 06/24/21 Page 1 of 14




   EXHIBIT D –
DECLARATION OF
   LINDA FOX,
   PHARMACY
DIRECTOR OF THE
    NEVADA
DEPARTMENT OF
  CORRECTIONS



                                                                APP00014
          Case 3:21-cv-00176-RFB-CLB Document 108-4 Filed 06/24/21 Page 2 of 14


1    AARON D. FORD
      Attorney General
2    D. Randall Gilmer (Bar No. 14001)
      Chief Deputy Attorney General
3    State of Nevada
     Office of the Attorney Generals
4    555 E. Washington Ave., Ste. 3900
     Las Vegas, Nevada 89101
5    Telephone: (702) 486-3427
     Facsimile: (702) 486-3773
6    Email: DGilmer@ag.nv.gov

7    Attorneys for Defendants Daniels,
     Wickham, Gittere, Reubart, Drummond,
8    Minev, Green and Fox (NDOC Defendants)

9                             UNITED STATES DISTRICT COURT

10                                     DISTRICT OF NEVADA

11   ZANE M. FLOYD,                                    Case No. 3:21-cv-00176-RFB-CLB

12                        Plaintiff,
                                                         DECLARATION OF LINDA FOX,
13   v.                                                  PHARMACY DIRECTOR OF THE
                                                           NEVADA DEPARTMENT OF
14   CHARLES DANIELS, DIRECTOR,                                CORRECTIONS
     NEVADA DEPARTMENT OF
15   CORRECTIONS, ET AL.,

16                  Defendants.

17

18          I, Linda Fox, hereby declare based on personal knowledge and/or information and
19   belief, that the following assertions are true.
20          1.    I have been a registered pharmacist with the State of Nevada since 1990.
21          2.    I have worked as a pharmacist for the Nevada Department of Corrections
22   (NDOC) since 2004.
23          3.    I currently am the Pharmacy Director for the NDOC, a position I have held
24   since 2010. This position is also occasionally referred to Chief of Pharmacy or Pharmacy
25   Director. I am responsible for the administrative and day-to-day functions of
26   pharmaceutical services for the NDOC. This position requires me to do many things,
27   including ensuring that medications are ordered, obtained, and properly stored and secured
28   until they are utilized for their intended use.


                                              Page 1 of 4
                                                                                 APP00015
         Case 3:21-cv-00176-RFB-CLB Document 108-4 Filed 06/24/21 Page 3 of 14


1          4.     Due to sensitive and confidential issues associated with lethal injection, my

2    job duties, under both former Director James Dzurenda and current Director Charles

3    Daniels, has included ordering and purchasing medications that, in the discretion of either

4    Director, would be appropriate for use in any legally scheduled and authorized execution.

5          5.     As part of those duties, Director Dzurenda authorized me to purchase

6    medications intended to be used in the scheduled execution of Scott Dozier (Dozier

7    Execution). The protocol authorized by Director Dzurenda for the Dozier Execution first

8    called for the use of diazepam, fentanyl, and cisatracuriam. Later, after the diazepam in

9    the possession of the NDOC expired, and it became unavailable for purchase to the NDOC,

10   the protocol substituted midazolam in place of diazepam. As Pharmacy Director, I was

11   asked to order each of these medications using the Cardinal Health ordering portal, as this

12   is the way NDOC ordinarily purchases its medications.

13         6.     I was able to purchase such medications through the Cardinal Health order

14   portal.

15         7.     Director Dzurenda later asked me to purchase ketamine and potassium

16   chloride if they were available. I was able to do so through the Cardinal Health order portal

17   in the same manner the NDOC ordinarily purchases its medications. To the extent those

18   medications have not expired, they—along with fentanyl previously purchased at the

19   direction of Director Dzurenda—are still in the possession of the NDOC.

20         8.     Director Daniels also authorized me to purchase, if available through the

21   NDOC’s ordinary transactional efforts, additional supplies of fentanyl, ketamine,

22   potassium chloride, alfentanil, cisatracuriam, and potassium acetate.

23         9.     I was able to purchase alfentanil, ketamine, cisatracuriam and potassium

24   acetate. However, neither fentanyl nor potassium chloride were an eligible product for the

25   NDOC to purchase.

26         10.    To help individuals reviewing this document understand the Cardinal Health

27   order portal, I have attached them to this Declaration as “Attachment 1”.              These

28   attachments are screenshots of my computer open to the order portal for alfentanil,



                                             Page 2 of 4
                                                                                   APP00016
        Case 3:21-cv-00176-RFB-CLB Document 108-4 Filed 06/24/21 Page 4 of 14


1    ketamine, cisatracuriam and potassium acetate, as each of those drugs were recently

2    purchased by me at the direction of Director Daniels. The screenshots indicate that each of

3    those mediations are available for purchase by the NDOC as of June 19, 2021.

4          11.    I have been informed that Mr. Floyd has requested the NDOC use different

5    drugs, specifically, either pentobarbital or sodium thiopental, to carry out his execution.

6    While I take no position as to whether those drugs should be used in the NDOC Protocol,

7    as that is not my decision to make, I can attest that neither drug is readily available for

8    purchase to the NDOC.

9          12.    The inability to purchase pentobarbital or sodium thiopental by the NDOC

10   has been true for several years. This is personally known to me as I recall being asked if

11   they were possible for purchase during the Dozier Execution. They were not.

12         13.    I also recall that at no time since Dozier Execution have these medications

13   been available for purchase to the NDOC. If they had been available, knowing they are

14   used for lethal executions by other states, I would have informed either Director Dzurenda

15   or Director Daniels that they were available should they wish for me to purchase them.

16         14.    The inability to purchase these two medications is also widely known among

17   pharmacies associated with Departments of Corrections in “death-penalty states.”

18   Therefore, the fact that the NDOC is unable to purchase either pentobarbital or sodium

19   thiopental is not surprise to me nor unique to the NDOC.

20         15.    As further evidence of the inability to purchase either pentobarbital or sodium

21   thiopental, I have provided as “Attachment 2” screenshots from the same Cardinal Health

22   order portal establishing the eligibility for purchase of ketamine, cisatracuriam, and

23   potassium acetate. However, instead of permitting sodium thiopental or pentobarbital to

24   be purchased, the portal clearly notes, when searched, that the “product[] is ineligible to

25   order.”

26         16.    I therefore attest that the NDOC does not have the means to purchase either

27   pentobarbital or sodium thiopental through ordinary business transactions, as those

28


                                             Page 3 of 4
                                                                                  APP00017
        Case 3:21-cv-00176-RFB-CLB Document 108-4 Filed 06/24/21 Page 5 of 14


1    transactions would be to purchase medications through Cardinal Health. As noted above,

2    the medications are listed as ineligible for purchase the NDOC.

3          17.    Again, this is not a surprising circumstance as the inability for Departments

4    of Corrections in “death-penalty states” to purchase either pentobarbital or sodium

5    thiopental is widely known by pharmacists employed by those Departments of Corrections.

6          18.    Indeed, even if I was authorized to try to purchase pentobarbital or sodium

7    thiopental from a source other than our ordinary pharmaceutical provider, Cardinal

8    Health, I do not believe such a purchase would be possible. This opinion is based on my

9    understanding of the industry and how immensely difficult purchasing these drugs for use

10   by Departments of Corrections in “death-penalty” states is. In other words, I can attest

11   these medications would not be available for purchase even if Director Daniels authorized

12   me to take unusual or extraordinary efforts to purchases these medications.

13         19.    I declare under penalty of perjury pursuant to 28 U.S.C. section 1746 that the

14   foregoing is true and correct.

15         EXECUTED this 21st day of June, 2021.

16                                                         /s/ Linda Fox*
                                                           Chief Linda Fox
17                                                         Pharmacy Director,
                                                           Nevada Department of Corrections
18

19
     * Pursuant to Temporary General Order 2020-05, entered by Chief Judge Du on March 30,
20   2020, https://www.nvd.uscourts.gov/wp-content/uploads/2020/03/GO-2020-05-re-COVID-
     19-Remote-Hearings.pdf, and as extended on March 29, 2021, https://www
21   .nvd.uscourts.gov/wp-content/uploads/2021/03/Order-Extending-GO-2020-05.pdf,           Chief
     Fox has authorized counsel to affix her electronic signature to this Declaration. Should
22   counsel have misconstrued these Temporary Orders in any way, or if the Court wishes to
     have a hand-signed copy of this Declaration, one will be provided to the Court upon request.
23

24

25

26

27

28


                                             Page 4 of 4
                                                                                  APP00018
Case 3:21-cv-00176-RFB-CLB Document 108-4 Filed 06/24/21 Page 6 of 14




 ATTACHMENT 1 –
  SCREENSHOTS




                                                                APP00019
Case 3:21-cv-00176-RFB-CLB Document 108-4 Filed 06/24/21 Page 7 of 14




                                                                        APP00020
Case 3:21-cv-00176-RFB-CLB Document 108-4 Filed 06/24/21 Page 8 of 14




                                                                        APP00021
Case 3:21-cv-00176-RFB-CLB Document 108-4 Filed 06/24/21 Page 9 of 14




                                                                        APP00022
Case 3:21-cv-00176-RFB-CLB Document 108-4 Filed 06/24/21 Page 10 of 14




                                                                         APP00023
Case 3:21-cv-00176-RFB-CLB Document 108-4 Filed 06/24/21 Page 11 of 14




                                                                         APP00027
Case 3:21-cv-00176-RFB-CLB Document 108-4 Filed 06/24/21 Page 12 of 14




 ATTACHMENT 2 –
  SCREENSHOTS




                                                                 APP00024
Case 3:21-cv-00176-RFB-CLB Document 108-4 Filed 06/24/21 Page 13 of 14




                                                                         APP00025
Case 3:21-cv-00176-RFB-CLB Document 108-4 Filed 06/24/21 Page 14 of 14




                                                                         APP00026
